Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, SEQ ID NO: 9 and metformin in the reply filed on 1/12/2021 is acknowledged. Applicants elected species (i.e. SEQ ID NO: 9) was deemed to be free of the prior art. In accordance with Markush Practice, the search was extended to another species (i.e. SEQ ID NO: 10), and a reference was discovered that anticipated it. As a result, claims 18-19, 22-25, 28-29 and 32-34 have been examined and claims 20-21, 26-27, 30-31 and 35-37 are withdrawn from consideration.  While applicant’s elected species may read on one or more withdrawn claims, they have not been fully examined for patentability, and thus a determination of allowability cannot be made with respect to these claims at this time.  This is proper, as MPEP 803.02 states that, in these circumstances, the prior art search, however, will not be extended unnecessarily to cover all nonelected species (MPEP 803.02).

Status of the Claims
Claims 18-37 are pending in this application.
Claims 20-21, 26-27, 30-31 and 35-37 are withdrawn from consideration as being drawn to a non-elected species/invention.
Claims 18-19, 22-25, 28-29 and 32-34 are presently under consideration as being drawn to the elected species/invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-19, 22-25, 28-29 and 32-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him. The courts have stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description  requirement "by describing the invention, with all its claimed limitations,  not that which makes it obvious," and by using "such descriptive means as  words, structures, figures, diagrams, formulas, etc., that set forth the  claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398”.

The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application. These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP 2163. 
            Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co., the court stated:

“A written description of an invention  involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other  materials. Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606; In re Smythe, 480 F.2d 1376, 1383, 178   USPQ 279, 284-85 (CCPA 

Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398”.


The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.” MPEP 2163. The MPEP does state that for generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163. Although the MPEP does not define what constitute a sufficient number of representatives, the Courts have indicated what do not constitute a representative number species to adequately describe a broad generic. In Gosteli, the Court determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gosteli, 872 F.2d at 1012, 10 USPQ2d at 1618.  
For written description, the analysis (a) considers actual reduction to practice, (b) disclosure of drawing or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties, functional characteristics when coupled with known or disclosed and (d) Representative number of examples. 

(a) Actual reduction to practice/ (b) Disclosure of drawing or structural chemical formulas:

            The originally filed disclosure teaches a peptide that induces insulin-independent adipocyte glucose transport wherein - the peptide comprises the sequence of a segment of a protein kinase C (PKC); - the peptide comprises at least one methionine, one proline and one arginine; - the peptide has a length of at least 8 amino acids and less than 40 amino acids; and - the peptide may comprise 1, 2, 3, 4, or 5 substitution(s), deletion(s), addition(s), or a mixture thereof within said sequence of said segment.

(c) Sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties, functional characteristics when coupled with known or disclosed:

When referring to the general peptide, the specification provides the following structural attributes: “the peptide comprises the sequence of a segment of a protein kinase C (PKC); the peptide comprises at least one methionine, one proline and one arginine; the peptide has a length of at least 8 amino acids and less than 40 amino acids”. 
The specification does not provide any other structural attributes associated with the peptide. 
Without a correlation between structure and function, the claims do little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“A definition by function alone “does not suffice” to sufficiently describe a coding sequence because it is only an indication of what the gene does, rather than what it is”).”

The specification fails to identify any relevant structural characteristics that can be attributed to the claimed function and activity. Thus, without identifying the proper amino acids within the sequence that are necessary for function, the claims and the specification fail to provide written description for the broad genus. 

(d) Representative number of examples  
            
The MPEP states that a broad genus can be described by a showing of representative number of examples. The claims in the instant application are broad. 
The specification provides few specific examples encompassed by the claimed peptide (i.e. SEQ ID Nos: 2-11, 21-36). However, these peptides do not share a common core or structure.
 Furthermore, the specification does not provide any teaching of what modifications can be made within the claimed sequence to allow for the claimed function. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18-19, 22-25 and 28-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hardie et al. (WO 2005/010174).
With respect to claims 18, 22-24 and 28-29, Hardie et al. teach a method for identifying a compound for use in modulating, for example promoting, the activation or phosphorylation of AMPK (AMP-activated protein kinase) or AMPK subfamily member in a cell, the method comprising the steps of (1) determining whether a test compound modulates, for example promotes, the protein kinase activity of LKB 1 and (2) selecting a compound which modulates, for example promotes, the protein kinase activity of LKB 1 (claim 1).
Hardie et al. further teach a fragment derivable from AMPK (or from an AMPK subfamily member) which encompasses the Thr172 residue and at least part of the T-loop sequence which includes this residue, for example at least the 2, 3, 4, 5, 6 or 7 residues C-terminal and N-terminal of this residue, is a suitable substrate for use in the screening method (page 11, lines 21-25).
 consists of the sequence DFGMCKEHMM.DGVTTRTFCGTPDYIAPE, which corresponds to instantly claimed SEQ ID NO: 10 (Figure 19), and further teach sequence alignment of the activation loop sequences of AGC sub-family kinases (PKA and PKC, which are not thought to be activated by LKB1) with the T-loop residues of the AMPK/SNF1 subfamily of protein kinases (para bridging pages 54-55).
One of ordinary skill in the art would have at once envisaged using the activation loop of PKC as a negative control in the method of Hardie et al. because Hardie et al. teach that a fragment derivable from AMPK (or from an AMPK subfamily member) which encompasses the Thr172 residue and at least part of the T-loop sequence which includes this residue is a suitable substrate for use in the screening method.
With respect to claim 19, the peptide of Hardie et al. has the same structure of the instantly claimed peptide, thus would inherently adopt the same alpha helical conformation of the instantly claimed peptide. Furthermore, Hardie et al. teach that protein kinases show a conserved catalytic core, which comprises a large C-terminal lobe which is mostly -helical (page 17, 4th para).
With respect to claim 25, the activation loop of PKC consists of residues 481-508 of instantly claimed SEQ ID NO: 1.

Claims 18 and 22-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colas et al. (Nature. 1996 Apr 11;380(6574):548-50).
With respect to claims 18 and 22-25, Colas et al. teach various peptides, which consist of the sequences YRWQQGVVPSNMASCSFRCQ (pep3), 
Since the structure of the peptides of Colas et al. is the same structure of the instantly claimed peptides, they would inherently have the same function (i.e. inducing insulin-independent adipocyte glucose transport).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-19, 22-25, 28-29 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Marion et al. (WO 2015/114062) in view of Hardie et al. (WO 2005/010174).
Marion et al. teach a molecule preventing the binding of PKC (Protein Kinase C alpha type) to ALMS1 (Alstrom syndrome protein 1) for use in treating or delaying the progression or onset of diabetes mellitus, insulin resistance, diabetic retinopathy, diabetic neuropathy, diabetic nephropathy, insulin resistance, hyperglycemia, obesity, 
Marion et al. further teach that expressed min-PKC-FLAG in the adipocytes competes with the endogenous PKC to prevent it from binding Almsome and hence favor the insulin-mediated TBC1D4 binding to Almsome (example 8).
Marion et al. do not teach the instantly claimed peptide.
The teachings of Hardie et al. with respect to claims 18-19, 22-25 and 28-29 have been discussed above.
It would have been obvious to one of ordinary skill in the art to use the peptide of Hardie et al. to prevent the binding of PKC to ALMS1 because Marion et al. teach that the expression of a min-PKC-FLAG in the adipocytes competes with the endogenous PKC to prevent it from binding Almsome and hence favor the insulin-mediated TBC1D4 binding to Almsome.
The skilled artisan would have reasonably expected the peptide of Hardie et al. to compete with the endogenous PKC to prevent it from binding Almsome and hence favor the insulin-mediated TBC1D4 binding to Almsome.
With respect to claim 32, Marion et al. teach a pharmaceutical composition comprising the peptide (page 13, lines 1-4). 
With respect to claims 33-34, Marion et al. teach that the molecules according to the invention can be used in combination with one or more additional active drugs, preferably anti-diabetic drugs (page 17, lines 11-15), wherein the anti-diabetic drug is metformin (page 18, lines 14-17).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022.  The examiner can normally be reached on M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658